                                                                       1   ALVERSON TAYLOR & SANDERS
                                                                           KURT R. BONDS, ESQ.
                                                                       2   Nevada Bar #6228
                                                                       3   TREVOR WAITE, ESQ.
                                                                           Nevada Bar #13779
                                                                       4   6605 Grand Montecito Parkway
                                                                           Suite 200
                                                                       5   Las Vegas, Nevada 89149
                                                                       6   (702) 384-7000
                                                                           kbonds@alversontaylor.com
                                                                       7   twaite@alversontaylor.com
                                                                           efile@alversontaylor.com
                                                                       8   Counsel for Defendant Trans Union LLC
                                                                       9
                                                                                                 IN THE UNITED STATES DISTRICT COURT
                                                                      10
                                                                                                       FOR THE DISTRICT OF NEVADA
                                                                      11                                           -*-
                                                                      12
ALVERSON TAYLOR & SANDERS




                                                                           DIANA M. WINDER-HEDGEMAN,                          Case No. 2:19-cv-00998-APG-BNW
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      13
                                                                                   Plaintiffs,
                                     LAS VEGAS, NEVADA 89149




                                                                      14   vs.                                                   STIPULATION AND ORDER OF
                                                                                                                                 DISMISSAL WITH PREJUDICE AS
                                           (702) 384-7000
                                             LAWYERS




                                                                      15   EQUIFAX INFORMATION SERVICES,                         TO DEFENDANT TRANS UNION
                                                                      16   LLC, TRANS UNION LLC, SHELLPOINT                      LLC
                                                                           MORTGAGE SERVICING, AND WELLS
                                                                      17   FARGO HOME MORTGAGE,

                                                                      18           Defendants.
                                                                      19
                                                                                  Plaintiff Diana M. Winder-Hedgeman and Defendant Trans Union LLC file this Stipulation
                                                                      20
                                                                           of Dismissal with Prejudice and in support thereof would respectfully show the court as follows:
                                                                      21
                                                                                  There are no longer any issues in this matter between Diana M. Winder-Hedgeman and Trans
                                                                      22

                                                                      23   Union LLC to be determined by this Court. Plaintiff and Trans Union LLC hereby stipulate that all

                                                                      24   claims and causes of action that were or could have been asserted against Trans Union LLC are

                                                                      25
                                                                           ///
                                                                      26

                                                                      27
                                                                           ///
                                                                      28
                                                                                                                          1                             KB/26283
                                                                       1   hereby dismissed with prejudice, with court costs to be paid by the party incurring same.
                                                                       2          Dated this 18th day of November 2019.
                                                                       3                                            ALVERSON TAYLOR & SANDERS
                                                                       4
                                                                                                                     //S// Trevor R. Waite
                                                                       5                                            Kurt Bonds, Esq.
                                                                                                                    Nevada Bar No. 6228
                                                                       6                                            Trevor Waite, Esq.
                                                                                                                    Nevada Bar No. 13779
                                                                       7                                            6605 Grand Montecito Pkwy., Suite 200
                                                                                                                    Las Vegas, Nevada 89149
                                                                       8                                            kbonds@alversontaylor.com
                                                                                                                    twaite@alversontaylor.com
                                                                       9                                            Counsel for Trans Union LLC

                                                                      10
                                                                                                                    KNEPPER & CLARK LLC
                                                                      11                                            _//S// Shaina Plaksin___________________________
                                                                                                                    Shaina Plaksin, Esq.
                                                                      12
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                                                                    5510 So. Fort Apache Road, Suite 30
                                                                      13                                            Las Vegas, NV 89148
                                                                                                                    shaina.plaksin@knepperclark.com
                                     LAS VEGAS, NEVADA 89149




                                                                      14                                            David H. Krieger
                                                                                                                    Haines & Krieger, LLC
                                           (702) 384-7000
                                             LAWYERS




                                                                      15
                                                                                                                    8985 S. Eastern Avenue, Suite 350
                                                                      16                                            Henderson, NV 89123
                                                                                                                    dkrieger@hainesandkrieger.com
                                                                      17                                            Counsel for Plaintiff
                                                                      18
                                                                                                                    CLARK HILL PLLC
                                                                      19
                                                                                                                     //S// Jeremy J. Thompson
                                                                      20                                            Jeremy J. Thompson
                                                                                                                    jthompson@clarkhill.com
                                                                      21                                            Clark Hill PLLC
                                                                      22                                            3800 Howard Hughes Pkw., Suite 500
                                                                                                                    Las Vegas, NV 89169
                                                                      23                                            Counsel for Equifax Information Services, LLC

                                                                      24   IT IS SO ORDERED
                                                                      25

                                                                      26
                                                                           HONORABLE ANDREW P. GORDON
                                                                      27   UNITED STATE DISTRICT JUDGE
                                                                      28   Dated: November 18, 2019.

                                                                                                                           2                             KB/26283
